 1   Mario N. Alioto (56433)
     Lauren C. Capurro (241151)
 2   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
 3   2280 Union Street
     San Francisco, CA 94123
 4   Telephone: (415) 563-7200
     Facsimile: (415) 346-0679
 5   E-mail: malioto@tatp.com
     laurenrussell@tatp.com
 6

 7   Lead Counsel for the Indirect Purchaser Plaintiffs

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11   IN RE: CATHODE RAY TUBE (CRT)                   Master File No. 07-CV-5944-JST
     ANTITRUST LITIGATION
12   ____________________________________            MDL No. 1917

13   This Document Relates to:                       STIPULATION AND [PROPOSED] ORDER
                                                     RE PAGE LIMITS FOR INDIRECT
14   ALL ACTIONS                                     PURCHASER PLAINTIFFS’ OPPOSITION
                                                     TO THE IRICO DEFENDANTS’ AMENDED
15                                                   MOTIONS TO DISMISS CLAIMS OF
                                                     INDIRECT PURCHASER PLAINTIFFS FOR
16                                                   LACK OF SUBJECT MATTER
                                                     JURISDICTION (FED. R. CIV. P. 12(b)(1))
17                                                   (ECF Nos. 5409, 5411)

18                                                   Judge:     Honorable Jon S. Tigar

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR INDIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
 1          Indirect Purchaser Plaintiffs (“IPPs”) and Defendants Irico Group Corporation and Irico

 2   Display Devices Co., Ltd. (together, the “Irico Defendants” or “Irico”), by and through the

 3   undersigned counsel, hereby stipulate as follows:

 4          WHEREAS, on March 19, 2019, the Irico Defendants filed Irico Group Corporation’s

 5   Amended Motion to Dismiss Claims of Indirect Purchaser Plaintiffs for Lack of Subject Matter

 6   Jurisdiction (Fed. R. Civ. P. 12(b)(1)), ECF No. 5409, and Irico Display Devices Co., Ltd.’s

 7   Amended Motion to Dismiss Claims of Indirect Purchaser Plaintiffs for Lack of Subject Matter

 8   Jurisdiction (Fed. R. Civ. P. 12(b)(1)), ECF No. 5411;

 9          WHEREAS, pursuant to stipulation and order entered by the Court on January 30, 2019,

10   IPPs’ oppositions to Irico’s amended motions to dismiss shall be due on or before April 12, 2019,

11   ECF No. 5381;

12          WHEREAS, under Civil Local Rule 7-4(b), “[u]nless the Court expressly orders otherwise

13   pursuant to a party’s request made prior to the due date, briefs or memoranda filed with opposition

14   papers may not exceed 25 pages of text”;

15          WHEREAS, IPPs wish to file a single opposition brief not to exceed 40 pages of text;

16          WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

17   for Plaintiffs and the Irico Defendants:

18          1.      IPPs may file a single opposition brief not to exceed 40 pages of text; and

19          2.      The Irico Defendants may file a single reply brief not to exceed 30 pages of text.

20

21   //

22   //

23   //

24

25

26

27

28
                                                         1
      STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR INDIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
 1   Dated: April 9, 2019

 2   /s/ Mario N. Alioto                                  /s/ Stuart C. Plunkett
     Mario N. Alioto (56433)                              John Taladay (pro hac vice)
 3   Lauren C. Capurro (241151)                           john.taladay@bakerbotts.com
     TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP                 BAKER BOTTS LLP
 4   2280 Union Street                                    1299 Pennsylvania Ave., NW
     San Francisco, CA 94123                              Washington, D.C. 20004
 5   Telephone: (415) 563-7200                            Telephone: 202.639.7700
     Facsimile: (415) 346-0679                            Facsimile: 202.639.7890
 6   E-mail: malioto@tatp.com
     laurenrussell@tatp.com                               Stuart C. Plunkett (State Bar No. 187971)
 7                                                        stuart.plunkett@bakerbotts.com
     Lead Counsel for Indirect Purchaser Plaintiffs       BAKER BOTTS LLP
 8                                                        101 California Street, Suite 3070
                                                          San Francisco, California 94111
 9                                                        Telephone: (415) 291-6200
                                                          Facsimile: (415) 291-6300
10
                                                          Attorneys for Defendants Irico Group Corp.
11                                                        and Irico Display Devices Co., Ltd.
12

13   PURSUANT TO STIPULATION, IT IS SO ORDERED.

14

15             April 10, 2019
     Dated: ___________________                  By: ___________________________
                                                        Jon S. Tigar
16                                                      United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
      STIPULATION AND [PROPOSED] ORDER RE PAGE LIMITS FOR INDIRECT PURCHASER PLAINTIFFS’
     OPPOSITION TO IRICO DEFENDANTS’ AMENDED MOTIONS TO DISMISS; Master File No. 07-CV-5944-JST
